     Case 3:20-cv-00937-N-BT Document 7 Filed 08/10/20      Page 1 of 1 PageID 33



               IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF TEXAS
                         DALLAS DIVISION

ROBERT DALTON LOCKWOOD,                    §
            Plaintiff,                     §
                                           §
v.                                         §    No. 3:20-cv-00937-N (BT)
                                           §
                                           §
LORIE DAVIS, Director, TDCJ-CID,           §
              Defendant.                   §


                                       ORDER

        The United States Magistrate Judge made findings, conclusions and a

 recommendation in this case. Plaintiff filed objections, and the District Court has

 made a de novo review of those portions of the proposed findings and

 recommendation to which objection was made. The objections are overruled, and

 the Court ACCEPTS the Findings, Conclusions and Recommendation of the

 United States Magistrate Judge.

        Signed this 10th day of August, 2020.



                                   _________________________________
                                   DAVID C. GODBEY
                                   UNITED STATES DISTRICT JUDGE
